— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Meyerson, J.), rendered October 2, 1984, convicting him of burglary in the first degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]). The complainant testified that as she was returning to her apartment the defendant approached her from behind, forcing his way into the premises (see, People v Dupree, 122 AD2d 852, 853, lv denied 68 NY2d 811). Although the defendant presented a different account of the incident, issues of credibility, as well as the weight to be accorded to the evidence, are primarily questions to be determined by the trier of fact (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported *686by the record (see, People v Garafolo, 44 AD2d 86, 88). Mangano, J. P., Brown, Lawrence and Harwood, JJ., concur.